Dismissed and Memorandum Opinion filed November 20, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00597-CV

     GIJOY TECHNOLOGY, INC. AND GILBERT CRUZ, Appellants
                                       V.

   JAMES WASHINGTON & PRENTICE AND HELEN SLAUGHTER,
                       Appellees

                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-33288

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed May 1, 2014. The notice of appeal
was filed July 22, 2014. To date, the filing fee of $195.00 has not been paid. No
evidence that appellants are excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5.
      On October 14, 2014, this court ordered appellants to pay the appellate filing
fee on or before October 29, 2014, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justice Christopher and Busby.




                                         2